United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 21, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-61098
                           Summary Calendar


DEBORA A. TAHSOH,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A76 898 383
                        --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Debora A. Tahsoh seeks review of an order of the Board of

Immigration Appeals (BIA) that denied her motion to reopen

deportation proceedings.    In August 2000 an Immigration Judge

(IJ) determined that Tahsoh was removable, and the BIA affirmed

that decision in July 2003.    In October 2003 Tahsoh filed her

first motion to reopen, which the BIA denied.      In July 2005

Tahsoh filed her second motion to reopen, which the BIA denied.

     Tahsoh’s petition for review, filed October 3, 2005, is

timely only as to the BIA’s September 2, 2005, denial of her

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-61098
                                -2-

second motion to reopen.   See 8 U.S.C. § 1252(b)(1); Zhang v.

INS, 348 F.3d 289, 292 (5th Cir. 2003).   We review the BIA's

denial of a motion to reopen “under a highly deferential

abuse-of-discretion standard.”   Zhao v. Gonzales, 404 F.3d 295,

303 (5th Cir. 2005).

     The BIA denied Tahsoh’s second motion to reopen as

numerically barred pursuant to 8 C.F.R. § 1003.2(c)(2).     Tahsoh

asserts that she met the legal threshold for a motion to reopen

because hers was based on changed circumstances.   See 8 C.F.R.

§ 1003.2(c)(1)).   Tahsoh asserts that she filed an asylum

application with her second motion to reopen.   However, this

assertion is belied by the record.   The regulations require that

“[a] motion to reopen proceedings for the purpose of submitting

an application for relief must be accompanied by the appropriate

application for relief and all supporting documentation.”

8 C.F.R. § 1003.2(c)(1).   Tahsoh makes no argument that her

motion to reopen, based loosely on changed country circumstances

but unaccompanied by an asylum application, falls within

§ 1003(c)(2)(ii)’s exception to the numeric limitation of

§ 1003(c)(2).   She has not shown that the BIA abused its

discretion by denying her second motion to reopen as numerically

barred.

     Tahsoh’s petition for review is DENIED.